Citation Nr: 0019053	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-34 039A	)	DATE
	)
	)


THE ISSUE

Whether a June 1997 Board of Veterans' Appeals (Board) 
decision denying an application to reopen a claim regarding 
the forfeiture of Department of Veterans Affairs (VA) 
benefits should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Benedicto Q. Mojico


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The service department has certified the moving party's 
service on active duty from December 1 to 7, 1941, 
beleaguered from December 8, 1941, to April 8, 1942, prisoner 
of war (POW) from April 9 to July 28, 1942, missing in action 
(MIA) from July 29 to September 30, 1942, and no casualty 
status from October 1, 1942, to April 23, 1945.

This matter comes before the Board based on a CUE motion as 
to a Board decision of June 9, 1997, which denied an 
application to reopen a claim regarding the forfeiture of VA 
benefits.  At the time of the Board's denial of the moving 
party's motion for reconsideration in March 1998, the Board 
advised the moving party that it would also consider his 
motion as a request for revision of the Board's June 9, 1997 
decision on the grounds of CUE.

Thereafter, in a letter dated in April 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that he 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned him that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record reflects that the Board thereafter received a May 
1999 letter from the moving party's representative, which 
specifically acknowledged the Board's April 1999 letter and 
requested that the Board address the motion for 
reconsideration as a motion for CUE.  Accordingly, as the 
moving party's representative made specific reference to CUE 
in his communication to the Board after being advised that 
the moving party must specifically advise the Board that he 
wished to proceed with a CUE review, the Board finds that the 
Board has been authorized to proceed with review of a motion 
for CUE.

Moreover, the Board notes that in his May 1999 letter, the 
veteran's representative requested additional time in which 
to submit a brief in support of the motion for CUE, and the 
record reflects that a brief was received by the Board in 
June 1999.  In an August 1999 letter, the Board acknowledged 
receipt of the representative's brief and further advised the 
representative that as the veteran's representative, he was 
entitled to review the veteran's file in order to prepare an 
additional response to the motion, if he chose to do so.  

The record reflects that although the representative 
initially requested that the claims file be made available 
for his review in order that he may prepare an additional 
response to the motion, the representative later requested 
that a copy of the file be furnished to him instead.  

The Board observes that the moving party's representative has 
submitted an additional May 2000 brief in support of the 
moving party's motion for CUE.  The Board also notes that 
included with the representative's briefs is evidence that 
was not of record at the time of the subject Board decision 
in June 1997.  Rule 1405(b), which is codified at 38 C.F.R. 
§ 20.1405(b) (1999), provides that no new evidence will be 
considered in connection with the disposition of a motion 
based on CUE.  Consequently, the Board is precluded from 
considering any evidence submitted after the subject Board 
decision in reaching its decision as to the matter currently 
under review.

If it is the desire of the moving party to have the regional 
office (RO) adjudicate a new application to reopen the 
subject claim based on the newly submitted evidence, the 
moving party should file a new formal claim for this purpose 
with the RO.


FINDING OF FACT

The June 1997 Board decision which denied an application to 
reopen a claim regarding the forfeiture of VA benefits, 
correctly applied existing statutes and/or regulations and 
was consistent with and supported by the evidence then of 
record.




CONCLUSION OF LAW

The June 1997 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1403 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (38 C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the June 1997 decision, the Board noted that the August 
1970 Board decision had found that based on the evidence that 
was then available for consideration, the moving party had 
forfeited his rights to disability compensation benefits and 
all other VA benefits.  The Board then determined that the 
evidence received since the August 1970 Board decision was 
not material because it fell short of creating a reasonable 
possibility of changing the result of the previous Board 
adjudication in August 1970.  Smith v. Derwinski, 1 Vet. App. 
178 (1991); Henderson v. Brown, 6 Vet. App. 45, 46 (1993).  
More specifically, the Board found that the moving party's 
arguments were basically the same as those presented for 
consideration by the Board in August 1970, namely, that he 
did not know about the affidavits that were found to be both 
false and the basis for a favorable decision on his 
entitlement to disability compensation benefits, and that he 
had offered no new and material evidence to overturn the 
prior decision regarding his fraudulent claim back in the 
1960's.  

In June 1997, the Board indicated that the affidavits 
submitted since the August 1970 Board decision were not 
material to the prior decision as they essentially repeated 
the circumstances surrounding the occurrence of the November 
1944 injuries which were irrelevant to the moving party's 
fraud surrounding the prior affidavits considered in the 
August 1970 Board decision.  It was further noted that even 
the August 1970 Board decision pointed out that it was not 
relevant whether the moving party had been injured under 
different circumstances while involved in anti-Japanese 
activities, and it was similarly irrelevant that the moving 
party now wanted different VA benefits, as forfeiture applied 
to all benefits.  

Accordingly, the Board in June 1997 found that the moving 
party had not submitted new and material evidence in support 
of his application to reopen, and that the August 1970 
decision therefore remained in force and effect.  

In his first brief received in June 1999, the moving party's 
representative initially requests that the Board consider the 
moving party's background of service, and the inequity of the 
application of the rules of new and material evidence in this 
case.  He further asserts, in essence, that the June 1997 
Board decision improperly weighed the evidence concerning the 
moving party's knowledge and submission of certain 
affidavits, that the moving party had not been wounded in the 
process of helping the Japanese, that the moving party was a 
guerrilla, and that the Board improperly concluded that the 
moving party knew or should have known that the contents of 
affidavits in support of his claim were false.  

In his second brief dated in May 2000, following introductory 
comments which included the observation that moving party had 
submitted the above-noted affidavits with a transmittal 
letter as opposed to another affidavit, and the hardship 
endured by the moving party during World War II, the moving 
party's representative once again asserts that the Board had 
improperly weighed the evidence concerning the moving part's 
knowledge and submission of certain affidavits, and sets 
forth certain excerpts from statements and testimony of the 
affiants who signed those affidavits.  

He also, with the support of other excerpts of statements and 
testimony, once again made an effort to demonstrate that the 
moving party was not wounded during the process of assisting 
the Japanese, that the moving party was in fact a member of 
the guerrillas, and that he did not know or should not be 
held to have known that the contents submitted in support of 
his claim for VA benefits were false and that such documents 
were the basis for the allowance of VA disability benefits.  
The moving party further submits, in essence, that the 
circumstances surrounding the submission and content of the 
subject affidavits have been blown out of proportion, and 
that the Board should reconsider its position in this matter 
based on the moving party's participation in the furtherance 
of peace.  


II.  Analysis

The moving party was provided with CUE regulations in an 
April 1999 letter, which advised the moving party of the 
specific filing and pleading requirements governing motions 
for review on the basis of CUE.  The Board finds that the 
moving party's CUE motion received by the Board in December 
1997 and the subsequent briefs submitted on his behalf by his 
representative, while containing detailed extracts of 
pertinent evidence of record, culminate in no more than 
general assertions of CUE with respect to the Board decision 
of June 1997.

As was noted above, much of the representative's assertions 
center around the premise that the Board unfairly and 
improperly failed to consider the cumulative weight of the 
evidence, and the Board must point out that disagreement as 
to how the facts were weighed or evaluated has also been 
specifically precluded as a basis for CUE under Rule 
1403(d)(3).  

In addition, the Board must emphasize that the June 1997 
Board decision did not have to consider all of the evidence 
of record, but rather only the new evidence submitted since 
the Board's decision of August 1970, and only on the basis of 
whether that evidence constituted new and material evidence.  
In this regard, the Board finds that the moving party points 
to no specific evidence that undebatably demonstrated moving 
party's entitlement to the reopening of the claim based on 
the evidence that had been submitted by the moving party 
since the decision of August 1970.

As far as any other basis for CUE is concerned, the Board 
must further emphasize that in a CUE motion, it is incumbent 
upon the moving party to set forth clearly and specifically 
the alleged CUE, and that non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.


ORDER

The June 1997 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


